UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6351



EDWARD SUTTON, JR.,

                                              Plaintiff - Appellant,

          versus


JIMMY JONES, Director of Kershaw County Deten-
tion Center; DOCTOR’S CARE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-00-289-6)


Submitted:   May 22, 2001                     Decided:   June 7, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Sutton, Jr., Appellant Pro Se. William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina; James E. Parham, Jr., John Eric Fulda,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Sutton, Jr. appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint and

denying his motion for appointment of counsel.    We have reviewed

the record and the district court’s opinion accepting the magis-

trate judge’s recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   Sutton v.

Jones, No. CA-00-289-6 (D.S.C. Jan. 19, 2001; amended judgment

filed Feb. 1, 2001; entered Feb. 2, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2